           Case 1:13-md-02481-PAE Document 1235 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



    IN RE ALUMINUM WAREHOUSING
    ANTITRUST LITIGATION
                                                                          13-md-2481 (PAE)
    This Document Relates To:                                             14-cv-3116 (PAE)

    In re Aluminum Warehousing Antitrust                                       ORDER
    Litigation (Direct Purchaser Plaintiffs),
    No. 14-cv-3116-PAE (S.D.N.Y.)


PAUL A. ENGELMAYER, District Judge:

          On April 14, 2020, the Court issued an order directing the parties to re-file electronically

under seal all operative submissions relating to two sets of motions. Dkt. 1234. The deadline for

re-filing the second set of motions—the pending class certification and Daubert motions—is this

Friday, April 24, 2020. To the extent that it is easier for counsel to provide the requested

documents via email, counsel may elect to send the class certification and Daubert motion filings

to EngelmayerNYSDChambers@nysd.uscourts.gov, in lieu of re-filing those documents under

seal.1

          SO ORDERED.

                                                                PaJA.�
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge

Dated: April 14, 2020
       New York, New York



1
  The emailed documents should be unredacted, text-searchable, highlighted versions of all
operative submissions—even those not originally filed under seal or with redaction—related to
the class certification and Daubert motions. Each file name should contain the corresponding
document number from the MDL docket and a shorthand description of the document (e.g.,
“Dkt. 932 - FLPs Mem. re Class Cert.”).
